ACCEPTED
                                                                                                03-15-00256-CV
                                                                                                        6016819
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          7/10/2015 12:39:34 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                         CAUSE NO. 03-15-00256-CV

ADRIAN JAMES                            §     IN THE THIRD COURT
                                                             FILED IN
                                                          3rd COURT OF APPEALS
                                        §                      AUSTIN, TEXAS
             Appellant,                 §                 7/10/2015 12:39:34 PM
                                        §                     JEFFREY D. KYLE
V.                                      §     OF   APPEALS         Clerk
                                        §
KIRBY HISCOX                            §
                                        §
             Appellee.                  §     STATE OF TEXAS

     APPELLANT’S FIRST MOTION FOR EXTEND TIME TO FILE
                     APPELLANT’S BRIEF

       TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Appellant, Adrian James, by and through his counsel

of record, John W. Escover and files this Appellant’s First Motion to Extend

Time to File Appellant’s Brief and in support thereof would respectfully

show this court as follows:

       1. Appellant’s Brief is due on July 29, 2015.

       2. Appellant requests this court extend Appellant’s Brief deadline by

          30 days to August 28, 2015.

       3. Appellant seeks this extension of time due to his counsel of record

          will be on vacation from July 24, 2015 until August 7, 2015 and is

          a solo practitioner with a number of hearings and motions

          scheduled prior to and after the scheduled vacation dates.

       4. This is Appellant’s first request for an extension of time.

                                                Appellant’s Request for Extension of Time
                                                                               Page 1 of 3
      For the foregoing reasons Appellant respectfully requests this court

grant Appellant’s first request for an extension of time.

                                 Respectfully submitted,
                                 THE LAW OFFICES                      OF       JOHN         W.
                                 ESCOVER, LLLP




                                 ____________________________________
                                 JOHN W. ESCOVER
                                 State Bar No. 24029539
                                 401 Ranch Road 620 South, Suite 350
                                 Austin, Texas 78734
                                 Telephone: 512-263-0939
                                 Facsimile: 512-263-0943
                                 John@Escoverlaw.com
                                 ATTORNEY FOR APPELLANT


                   CERTIFICATE OF CONFERENCE

      I have conferred with Appellee’s counsel regarding Appellant’s
request to extend time. Appellee’s counsel is in agreement with this request.




                                       ______________________________
                                       John W. Escover




                                               Appellant’s Request for Extension of Time
                                                                              Page 2 of 3
                     CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and
foregoing legal instrument has been served on all parties of record via
facsimile and/or electronic service on the 10th day of July, 2015 as follows:

Electronic Service or Via Facsimile: (512) 532-6008
Henry Novak
11782 Jolleyville Rd., Suite 210
Austin, TX 78755




                                      ______________________________
                                      John W. Escover




                                              Appellant’s Request for Extension of Time
                                                                             Page 3 of 3
                         CAUSE NO. 03-15-00256-CV

ADRIAN JAMES                          §            IN THE THIRD COURT
                                      §
            Appellant,                §
                                      §
V.                                    §            OF APPEALS
                                      §
KIRBY HISCOX                          §
                                      §
            Appellee.                 §            STATE OF TEXAS

ORDER GRANTING APPELLANT’S FIRST MOTION TO EXTEND TIME
              TO FILE APPELLANT’S BRIEF

      On this the ____ day of ___________, 2015 this court considered

Appellant’s First Motion to Extend Time to File Appellant’s Brief and this court

has determined Appellant’s Motion should be granted.

      It is therefore ordered that Appellant’s Brief deadline is extended by 30 days

until August 28, 2015.

      IT IS SO ORDERED on this the _____ day of _____________, 2015.



                                      __________________________________
                                      PRESIDING JUDGE